DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
On claim 20, line 4, “said end position” has been changed to – an end position --.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-8 and 20 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a controller for activating said actuator to control rotational angular position of the table to at least one first and second prescribed rotations during operation of the solar tracker system to optimize the receipt of the sun's radiation onto said photovoltaic modules, such that said first prescribed rotation is at a first location rotated in a first direction beyond a targeted angle of 
Claims 9-14 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "providing an actuator coupled to the beam for rotating the pivoting table about the axis of rotation through the rotational angle range; and activating said actuator with a controller to control rotational angular position of the table to at least one prescribed overshoot rotation and at least one prescribed angular return rotation during operation of the solar tracker system.”
Claims 15-19 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of “a controller for activating said actuator to control rotational angular position of the table to at least a prescribed rotation during operation when said controller infers a displaced condition of the solar tracker system to optimize the receipt of the sun's radiation onto said photovoltaic modules, such that said first prescribed rotation is at a first location rotated in a first direction at targeted angle of incidence plus a delta displacement angle.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Mejia (Patent No. US 7,884,308 B1) discloses a third motor 170 affixed to the base 84 and coupled with the table 80, through a gear box 172, to rotate the table 80 about the vertical axis of rotation 88.
Schneider et al. (Patent No. US 8,939,648 B2) discloses a solar tracker bearing comprising a pair of stationary outer bearing races attached on either side of a bearing support element and a rotatable inner bearing race held by the pair of outer bearing races, the rotatable inner bearing race having an beam slot for seating a torque tube beam therein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEUNG C SOHN/
Primary Examiner, Art Unit 2878